Citation Nr: 0529600	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-24 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from February 1974 
to March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                  

By a September 2004 action, the Board remanded this case for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive 
appeal, dated in August 2003, the appellant requested a 
hearing at the RO before a Member of the Board.  
Subsequently, in April 2004, a hearing was conducted at the 
RO before a Veterans Law Judge.  By a September 2004 
decision, the Board remanded this case for additional 
development. 

In a letter, dated in October 2005, the Board notified the 
appellant that the Veterans Law Judge who had conducted his 
hearing was no longer employed by the Board.  The Board 
indicated that, by law, the appellant must be given the 
opportunity for another hearing.  In the appellant's return 
response, received by the Board in October 2005, the 
appellant indicated that he wanted to attend a hearing before 
a Veterans Law Judge at the RO.  Thus, this case needs to be 
returned to the RO so that a Travel Board hearing may be 
scheduled.  


To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development.  

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures.  The appellant and 
his representative, if any, should be 
provided with notice as to the time and 
place to report for said hearing.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this remand 
is to ensure due process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


